                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

RAEVON PARKER,                                    )
                                                  )
                 Plaintiff,                       )
                                                  )
        v.                                        )           Case No. 4:20-cv-00276-SRB
                                                  )
JOHN PICKENS, et al.,                             )
                                                  )
                 Defendants.                      )
                                                  )
                                             ORDER

       On February 25, 2020, pro se Plaintiff Raevon Parker filed a motion to proceed in forma

pauperis and a proposed Complaint in the United States District Court for the Eastern District of

Missouri. The Complaint alleges civil rights violations against four Kansas City police officers

for unlawful search and seizure, unlawful arrest, and due process violations. Given that the

alleged unlawful arrest occurred in Kansas City and the four Defendants are Kansas City police

officers, the case was transferred to this Court pursuant to 28 U.S.C. § 1406(a). The case was

docketed in the Western District of Missouri on April 8, 2020.

       In the transfer order, the transferor court “provisionally granted” the motion to proceed in

forma pauperis. (Doc. #3, p. 1). Pursuant to 28 U.S.C. § 1915(a)(1), this Court may authorize

the commencement of any suit without prepayment of fees when an applicant files an affidavit

indicating that he is unable to pay the costs of the lawsuit. “Under [§ 1915], the decision

whether to grant or deny in forma pauperis status is within the sound discretion of the trial

court.” Cross v. Gen. Motors Corp., 721 F.2d 1152, 1157 (8th Cir. 1983) (citations omitted).

Generally, this showing of poverty is satisfied if the applicant would be forced to give up the

basic necessities of life if required to pay the costs of the lawsuit. Adkins v. E.I. Du Pont De




             Case 4:20-cv-00276-SRB Document 6 Filed 04/20/20 Page 1 of 2
Nemours & Co., 335 U.S. 331, 339 (1948). This Court agrees with the transferor court’s finding

that Plaintiff qualifies to proceed in forma pauperis.

        Pursuant to § 1915(e)(2), the Court is also required to conduct an initial review of a

complaint to be filed in forma pauperis. In relevant part, the statute provides that “the court shall

dismiss the case at any time if the court determines . . . (B) the action . . . (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). Upon review

of Plaintiff’s Complaint at this very early stage in the proceeding, the Court finds sufficiently

detailed allegations to justify granting Plaintiff’s application to proceed without payment of fees.

        Accordingly, it is hereby ORDERED:

1.      Plaintiff is granted leave to proceed in forma pauperis.

2.      The Clerk of the Court is directed to forward appropriate process forms to Plaintiff.

3.      Within twenty (20) days Plaintiff shall return the completed summons and service forms

        to the Clerk’s office showing the address where Defendants may be served in accordance

        with Federal Rule of Civil Procedure 4.

4.      Upon receipt of the completed summons and service forms, the Clerk of the Court is

        directed to issue appropriate summons as authorized by Federal Rule of Civil Procedure

        4, and deliver the summons, the Complaint, and a copy of this order to the United States

        Marshal for service of process.

        IT IS SO ORDERED.

                                                         /s/ Stephen R. Bough
                                                         STEPHEN R. BOUGH
                                                         UNITED STATES DISTRICT JUDGE


Dated: April 20, 2020

                                                    2

           Case 4:20-cv-00276-SRB Document 6 Filed 04/20/20 Page 2 of 2
